Citation Nr: 0708765	
Decision Date: 03/23/07    Archive Date: 04/09/07

DOCKET NO.  03-27 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial, compensable rating for a benign 
condition of the prostate.



ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from December 1969 to December 
1999 that has been verified through the National Personnel 
Records Center (NPRC).  The claims file also includes a DD-
214 reflecting what appears to be a period of service from 
January to September 2000; however, the NPRC has verified any 
subsequent period of service.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a November 2001 rating 
decision in which the RO granted service connection and 
assigned a 0 percent (noncompensable) rating for a benign 
condition of the prostate.  The veteran filed a notice of 
disagreement (NOD) in January 2003, and the RO issued a 
statement of the case (SOC) in July 2003.  The veteran filed 
a substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in September 2003.  

In March 2005, the Board remanded the claim to the RO (via 
the Appeals Management Center (AMC) in Washington, DC).  
After completing the requested development to the extent 
possible, the RO/AMC continued the denial of the claim (as 
reflected in an August 2006 supplemental SOC (SSOC)), and 
returned this matter to the Board for further appellate 
consideration.

Because the claim on appeal involves a request for a higher 
initial evaluation following the grant of service connection, 
the Board has characterized each claim in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).

The RO's November 2001 rating decision also granted service 
connection and assigned an initial noncompensable rating for 
gastroesophageal reflux disease (GERD), and denied a 10 
percent rating for multiple noncompensable service-connected 
disabilities under the provisions of 38 C.F.R. § 3.324, and 
the veteran appealed these determinations in the January 2003 
NOD noted above.  In March 2005, the Board denied the claim 
for a higher initial rating for GERD.  The veteran was later 
assigned a compensable rating for at least one service-
connected disability (the RO's July 2003 grant of service 
connection and assignment of an initial 10 percent rating for 
residuals of a right ankle fracture), thus rendering the 
issue of a 10 percent rating for multiple noncompensable 
service-connected disabilities moot.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Since the effective date of the grant of service 
connection for benign condition of the prostate, there are no 
competent medical findings of urinary tract infection, 
voiding dysfunction and resulting urine leakage, urinary 
frequency, or obstructed voiding associated with the 
condition.


CONCLUSION OF LAW

The criteria for an initial, compensable rating for a benign 
condition of the prostate are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7527 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2006).  In addition, they define the obligation 
of VA with respect to its duty to assist a claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2006).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.
In June 2005, during the pendency of this appeal, the AMC 
sent the veteran a notice letter informing him that it was 
considering his claim for entitlement to an initial 
compensable rating for a benign condition of the prostate, 
and he could submit evidence showing that his service-
connected prostate disorder had increased in severity.  After 
this letter, the veteran and his representative were afforded 
an opportunity to respond before the RO readjudicated the 
claim (as reflected in the August 2006 SSOC).  Thus, the 
Board finds that the veteran has received sufficient notice 
of the information and evidence needed to support the claim 
for a higher initial rating, and has been afforded ample 
opportunity to submit such information and evidence.

The Board also finds that the pre-rating notice letter in 
November 2001 along with the post-rating notice letter in 
June 2005 as discussed above, together satisfy the statutory 
and regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained that the claimant, and 
what evidence, if any, will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333 (Fed. Cir. 2006) (VCAA notification need not 
be contained in a single communication and the law and 
regulations are silent as to the format to be used).  The 
November 2001 letter informed the veteran of the recently 
enacted VCAA, explained VA's duties to notify and assist the 
veteran under this statute, and asked the veteran to furnish 
evidence in support of his claim.  The June 2005 letter, in 
an attachment entitled, "How You Can Help VA and How VA Can 
Help You," advised that VA is responsible for obtaining 
relevant records from any Federal agency and for making 
reasonable efforts to obtain relevant records not held by a 
Federal agency.  The June 2005 letter specifically advised 
the veteran, on page 2, "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  As explained 
above, all four content of notice requirements have been met 
in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated above, in the matter now before the Board, 
documents substantially the VCAA's notice requirements were 
provided to the veteran before and after the rating action on 
appeal.  However, the Board finds that, in this appeal, any 
delay in issuing section 5103(a) notice was not prejudicial 
to the veteran because it did not affect the essential 
fairness of the adjudication, in that his claim was fully 
developed and readjudicated after notice was provided.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (citing 
Mayfield, 444 F.3d at 1333-1334; Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 492 (2006); and Pelegrini, 18 
Vet. App. at 122-124).  As indicated above, the veteran has 
been afforded several opportunities to present information 
and evidence pertinent to the claim for a higher initial 
rating.  As a result of RO/AMC development (to include 
pursuant to the Board's March 2005 remand), comprehensive 
documentation, identified below, has been associated with the 
claims file and considered in evaluating the veteran's 
appeal.  After the issuance of the most recent June 2005 
notice letter-which further completed VCAA notice 
requirements-and additional opportunity to provide 
information and/or evidence pertinent to the claim under 
consideration, the veteran's claim was readjudicated on the 
basis of all the evidence of record in August 2006 (as 
reflected in the SSOC).

Hence, the Board finds that any VA failure in not completely 
fulfilling VCAA notice requirements prior to the RO's initial 
adjudication of the claim is harmless.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); see also 
Mayfield v. Nicholson, No. 02-1077, at 7 (Vet. App. Dec. 21, 
2006) (rejecting the argument that the Board lacks authority 
to consider harmless error and affirming that the provision 
of adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication).

On March 3, 2006, during the pendency of this appeal, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that, in rating cases, a claimant must be informed of 
the rating formula for all possible schedular ratings for an 
applicable rating code.  In this case, the Board finds that 
this was accomplished in SOC and SSOCs, and that this 
suffices for Dingess/Hartman.  The Court also held that VA 
must provide information regarding effective dates that may 
be assigned.  In this case, the RO/AMC provided information 
regarding disability ratings and effective dates in the 
introduction to its August 2006 SSOC.  The Board notes that 
any error in the timing or form of this notice is harmless.  
Id.  Moreover, because the Board's decision herein denies the 
claim for an initial compensable rating, no disability rating 
or effective date is being, or is to be, assigned.  
Accordingly, there is no possibility of prejudice to the 
veteran under the notice requirements of Dingess/Hartman.

Additionally, the Board finds that all necessary development 
on the claim on appeal has been accomplished.  The RO/AMC 
made reasonable and appropriate efforts to assist the veteran 
in obtaining all evidence necessary to substantiate his 
claim.  As a result, extensive service medical records from 
the veteran's lengthy period of service have been associated 
with the claims file.  In May 2003, the veteran was afforded 
a VA genitourinary examination, and a report of this 
examination is of record; the veteran did not report to a 
scheduled February 2006 urology examination arranged pursuant 
to the Board's prior remand.  Significantly, the veteran has 
not identified, and the record does not otherwise indicate, 
any existing, pertinent evidence in addition to that 
identified above, that needs to be obtained.  The record also 
presents no basis for further development to create any 
additional evidence to be considered in connection with the 
claim.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of each claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.

II. Analysis

Disability evaluations are determined by application of 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2006).  When a question arises as to which of two ratings 
apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7 (2006).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2006).

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1 (2006); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is entitlement to a 
higher initial rating assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged ratings" 
(assignment of different ratings for distinct periods of 
time, based on the facts found) is required.  See Fenderson, 
12 Vet. App. at 126.

The initial noncompensable rating for the veteran's benign 
prostate condition has been assigned under 38 C.F.R. § 
4.115b, Diagnostic Code (DC) 7527 (2006), pursuant to which 
prostate gland injuries, infections, hypertrophy, and 
postoperative residuals is evaluated.  That diagnostic code 
directs that the disability is to be rated as voiding 
dysfunction or urinary tract infection, whichever is 
predominant.  

Under 38 C.F.R. § 4.115a, if urinary tract infection results 
in poor renal function, it should be rated as renal 
dysfunction.  Otherwise, a 10 percent rating is assigned for 
long-term drug therapy, one to two hospitalizations per year 
wand/or requiring intermittent intensive management.  A 
maximum 30 percent disability rating is assigned for 
recurrent, symptomatic infection requiring drainage frequent 
hospitalization (greater than two times/year), and/or 
requiring continuous intensive management.

Voiding function based on urine leakage provides a 20 percent 
disability rating for continual urine leakage, urinary 
incontinence, or stress incontinence requiring the wearing of 
absorbent materials that must changed less than two times a 
day.  When the disability requires that absorbent materials 
must be changed two to four times a day, a 40 percent 
disability is warranted.  A maximum 60 percent schedular 
rating is warranted when the disability requires the use of 
an appliance or the wearing of absorbent materials which must 
be changed more than 4 times per day.  38 C.F.R. § 4.115a 
(2006).

For urinary frequency, a 10 percent disability rating is 
warranted for either a daytime voiding interval that is 
between two and three hours or an awakening to void two times 
per night, a 20 percent rating requires either a daytime 
voiding interval that is between one and two hours or an 
awakening to void three to four times a night, and a maximum 
40 percent disability rating is warranted for either a 
daytime voiding interval that is less than one hour or an 
awakening to void five or more times per night.  Id.

Obstructive voiding symptomatology with or without stricture 
disease requiring dilatation one to two times per year 
warrants a noncompensable rating.  Marked obstructive voiding 
symptomatology (hesitancy, slow or weak stream, decreased 
force of stream) with any one or a combination of: post void 
residuals greater than 150 cc; uroflowmetry, with a marked 
diminished peak flow rate (less than 10 cc/sec); recurrent 
urinary tract infections secondary to obstruction; or 
stricture disease requiring periodic dilatation every two to 
three months, warrants a 10 percent rating and urinary 
retention requiring intermittent or continuous 
catheterization warrants a 30 percent rating.  Id.

Considering the pertinent evidence in light of the above-
noted criteria, the Board finds that the pertinent medical 
evidence does not support the assignment of a compensable 
rating for veteran's benign prostate condition at any point 
since the effective date of the grant of service connection 
for that disability.  Simply stated, there are no competent 
medical findings of urinary tract infection, voiding 
dysfunction and resulting urine leakage, urinary frequency, 
or obstructed voiding associated with the condition.  

The veteran's service medical records include an April 2000 
report noting that the veteran had an elevated prostate-
specific antigen (PSA).  A May 2000 physician's report 
indicates that the veteran had recently undergone a biopsy of 
the prostate, which had revealed the presence of atypia, but 
did not show any definitive prostatic intraepithelial 
neoplasia, as had been shown in a previous biopsy.

The May 2003 VA examination report includes a notation that 
the veteran was undergoing treatment for an elevated PSA 
associated with a low percent free PSA.  The examiner also 
noted that a November 1999 biopsy of the prostate had 
indicated high grade pain and chronic prostatitis, and that 
subsequent biopsies in January 2000 and December 2001 had 
shown no evidence of high grade pain.  The veteran reported a 
history of recent onset of progressive obstructive symptoms 
with a post void dribble and difficulty in initiating the 
urinary stream.  He denied any family history of prostate 
carcinoma.  On physical examination, the veteran had a 
moderately enlarged prostate gland with benign consistency.  
The examiner diagnosed prostatic enlargement with elevated 
PSA, status-post prostate biopsy x3, and chronic prostatitis.  

The Board acknowledges the veteran's assertions, during the 
May 2003 examination, as to progressive obstructive symptoms 
with a post void dribble and difficulty in initiating the 
urinary stream.  The Board also notes the statement, 
submitted along with his September 2003 substantive appeal (6 
months after the May 2003 VA examination), that he then 
experienced a voiding dysfunction that involved voiding 
during the daytime at intervals of two hours or less, and 
awakening in the evening twice in order to void; he indicated 
that the frequency of his voiding warrants a 10 percent 
rating under the relevant criteria.  Unfortunately, however, 
there are no medical findings to support the veteran's 
assertions as to symptoms experienced, or that relate any 
such symptoms to the benign prostate condition.  

As indicated above, the May 2003 VA examiner did not render 
any medical findings of voiding dysfunction and resulting 
urine leakage, urinary frequency, or obstructed voiding , and 
there are otherwise no medical findings of record.  Given the 
need for specific medical findings responsive the pertinent 
rating criteria, the Board remanded the claim, in part, to 
obtain such evidence.  The subsequent February 2006 VA 
urology examination arranged pursuant to the Board's remand 
may have yielded medical findings to support the assignment 
of a compensable rating; however, the veteran did not report 
to the scheduled examination, nor did he later indicate a 
willingness to report to such an examination.  As such, the 
Board has no alternative but to evaluate the claim on the 
basis of the medical evidence of record-which, as indicated 
above, does not support the claim for a higher rating.  The 
Board emphasizes that the duty to assist is not a one-way 
street.  See, e.g., Wood v. Derwinski, 1 Vet. App. 190 
(1991).  

Under these circumstances, the Board concludes that there is 
no basis for staged rating of the disability, pursuant to 
Fenderson, and that the claim for an initial, compensable 
rating must be denied.  In reaching these conclusions, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, in the absence of any competent 
evidence to support the claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  




ORDER

An initial, compensable rating for a benign condition of the 
prostate is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


